 


110 HR 6360 IH: Disabled Public Safety Officers Fairness Act
U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6360 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2008 
Mr. Kuhl of New York introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide public safety officer disability benefits to officers disabled before the enactment of the Federal public safety officer disability benefits law. 
 
 
1.Short titleThis Act may be cited as the Disabled Public Safety Officers Fairness Act of 2008.
2.Disability benefits for public safety officers disabled before enactment of Public Safety Officer disability law
(a)In generalSection 1201(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796(b)) is amended by inserting after determines that a public safety officer has the following: , whether before, on, or after the date of the enactment of this Act,. 
(b)ApplicabilityThe amendment made by subsection (a) applies to any public safety officer alive on or after the date of the enactment of this Act. 
 
